DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 Response to Amendment
This office action is in response to the RCE filed 02/09/2021 and the amendments filed 01/11/2021. As directed by the amendment - claims 1, 7, and 14 are amended.
Response to Arguments
Applicant’s arguments, see remarks, filed 01/11/2021, with respect to the rejection(s) of claim(s) 1-20 under 102(a)(1) have been fully considered and are persuasive due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Simmons et al. (U.S. Patent No. 4,113,268).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “a third circumferential surface” is unclear and indefinite. It is unclear and indefinite if this is the same third surface as claimed in claim 7 or a different surface. For examination purposes, the limitation will be read as the same surface.
Regarding claim 14, the limitations “the seal cavity” are unclear and indefinite. It is unclear and indefinite if this refers to the circumferential cavity or the internal cavity of the seal. For examination purposes, the limitations will be read as the circumferential cavity.
Further regarding claim 14, the limitation “a first surface of the seal cavity” is unclear and indefinite. It is unclear and indefinite if this is the same surface as claimed in line 3 or a different surface. For examination purposes, the limitation will be read as the same surface.
Regarding claim 15, the limitation “the second end including a second surface” is unclear and indefinite. It is unclear and indefinite if this is the same surface as claimed in claim 14 or a different surface. For examination purposes, the limitation will be read as the same surface.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (U.S. Patent No. 4,113,268) in view of Day (U.S. 2008/0073612).

    PNG
    media_image1.png
    466
    598
    media_image1.png
    Greyscale

Annotated Figure 6 from Day.

    PNG
    media_image2.png
    551
    576
    media_image2.png
    Greyscale

Annotated Figure 2 from Simmons.
Regarding claim 1, Simmons discloses a butterfly valve comprising: a valve body 1; and a valve retainer (7) mounted to the valve body (1), the valve body (1) and the valve retainer (7) defining a circumferential cavity (11), the cavity (11) including: a first surface 38 (Col. 4, lines 53-61; Col. 5, lines 41-47); a second surface (39), the second surface (39) offset from the first surface 38 (see Figure 2; Col. 5, lines 41-47); and a third surface (40) extending between the first surface (38) and the second surface (39), wherein the first surface (38), the second surface (39), and the third surface (40) enable a seal (28) to translate within the cavity (11) in a direction substantially parallel to the first surface (38), wherein 
Simmons fails to disclose the first surface substantially perpendicular to a longitudinal axis of a flow path of process fluid through the butterfly valve; the second surface substantially perpendicular to the longitudinal axis.
Day teaches a butterfly valve wherein a cavity (54, 57) includes a first surface (see annotated figure above) substantially perpendicular to a longitudinal axis of a flow path of process fluid through a butterfly valve; a second surface (see annotated figure above) substantially perpendicular to the longitudinal axis.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Simmons to provide the first surface substantially perpendicular to a longitudinal axis of a flow path of process fluid through the butterfly valve; the second surface substantially perpendicular to the longitudinal axis, as taught by Day. Doing so would allow the seal to be used with a different valve disk shape, such as the one in Day which has a flat sealing surface, which is easier to produce.
Regarding claim 2, Simmons as modified teaches the invention as essentially claimed and further teaches wherein the first surface (38) is a surface of the valve retainer (7), and the second surface (39) and the third surfaces (40) are surfaces of the valve body 1 (see Figure 2).
Regarding claim 3, Simmons as modified teaches the invention as essentially claimed and further teaches wherein the third surface (40) is substantially perpendicular to the first surface (38) and the second surface 39 (see Figure 2).

Regarding claim 5, Simmons as modified teaches the invention as essentially claimed and further teaches a valve disc (12) to block fluid from traveling through the flow path, wherein the protrusions (41, 42) include inner surfaces substantially angled toward an axis of rotation of the valve disc 12 (see Figure 2).
Further regarding this limitation, the claim does not require a specific angle.
Regarding claim 6, Simmons as modified teaches the invention as essentially claimed and further teaches wherein the inner surfaces of the protrusions (41, 42) are substantially parallel (see Figure 2).
Regarding claims 7 and 8, Simmons discloses a butterfly valve comprising: a valve disc (12) to selectively block an aperture (2) to adjust a fluid flow through the aperture 2 (Col. 4, lines 53-68); a valve body (1) including a first circumferential surface (39) surrounding the aperture 2; and a valve retainer (7) including a second circumferential surface (38) surrounding the aperture (2), the second surface (38) substantially parallel to the first surface 39 (Col. 4, lines 53-61; Col. 5, lines 41-47); and a seal (28) to engage the first surface (39) and the second surface (38) within a circumferential cavity (11) defined by the first surface (39) and the second surface (38), the seal (28) to translate in a direction substantially parallel to the first and second surface (39, 38), the seal (28) to include a first seal portion (28) and a second seal portion (46), the second seal portion (46) positioned within an internal cavity (45) of the first seal portion 28 Col. 5, lines 25-65); and an elastic member (10) to seal against the seal (28) and a third surface (40) extending between the first surface (39) and the second surface (38), the elastic member (10) to prevent process fluid leakage from the first surface (39) of the seal cavity (11) to the second surface (38) of the seal cavity 11 (Col. 5, lines 25-65).

Day teaches a butterfly valve wherein a seal (52) translates in a direction substantially perpendicular to a longitudinal axis of the fluid flow (see paragraphs 0023 and 0025); wherein a first surface (see annotated figure above) is substantially perpendicular to the longitudinal axis.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Simmons to provide the seal to translate in a direction substantially perpendicular to a longitudinal axis of the fluid flow; wherein the first surface is substantially perpendicular to the longitudinal axis, as taught by Day. Doing so would allow the seal to be used with a different valve disk shape, such as the one in Day which has a flat sealing surface, which is easier to produce.
Regarding claim 9, Simmons as modified teaches the invention as essentially claimed and further teaches wherein the valve retainer (7) further includes a first protrusion (41) to retain the seal (28) within the circumferential cavity 11 (see Figure 2).
Regarding claim 10, Simmons as modified teaches the invention as essentially claimed and further teaches wherein the first protrusion (41) includes a first inner surface (see annotated figure above) opposing and substantially parallel to a surface (see annotated figure above) of the seal (28), the first inner surface angled relative to the first circumferential surface 39 (see Figure 2).
	Further regarding this limitation, the claim does not require a specific angle.
Regarding claim 11, Simmons as modified teaches the invention as essentially claimed and the combination further teaches wherein the first inner surface (see annotated figure above) is substantially perpendicular to a line extending from an outer surface of the valve disc (12) to a centerline of a valve shaft.

Regarding claim 13, Simmons as modified teaches the invention as essentially claimed and further teaches wherein the valve body (1) further includes the third circumferential surface (40) defining a maximum range of motion of the seal (28) within the circumferential cavity 11 (see Figure 2).
Regarding claim 14, Simmons discloses a butterfly valve comprising: a valve body (1) defining a first end of a circumferential cavity (11), the first end including a surface 39 (Col. 4, lines 53-61; Col. 5, lines 41-47); and a valve retainer (7) mounted to the valve body (1), the valve retainer (7) defining a second end of the circumferential cavity (11), the cavity (11) to enable a seal (28) to translate within the circumferential cavity (11), a first protrusion (42) to retain the seal (28) being adjacent the first end of the cavity (11), and a second protrusion (41) to retain the seal (28) being adjacent the second end of the cavity (11), the seal (28) to include a first seal portion (28) and a second seal portion (46), the second seal portion (46) positioned within an internal cavity (45) of the first seal portion 28 (Col. 5, lines 25-65); and an elastic member (10) to seal against the seal (28) and a third surface (40) of the circumferential cavity (11), the third surface (40) extending between the surface (39) of the circumferential cavity (11) and a second surface (38) of the circumferential cavity (11), the elastic member (10) to prevent process fluid leakage from the first surface (39) to the second surface 38 (Col. 5, lines 25-65).
Simmons fails to disclose a surface substantially perpendicular to a longitudinal axis of a fluid flow path through the butterfly valve; a seal to translate within the circumferential cavity in a direction substantially perpendicular to the longitudinal axis of the fluid flow path.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Simmons to provide a surface substantially perpendicular to a longitudinal axis of a fluid flow path through the butterfly valve; a seal to translate within the circumferential cavity in a direction substantially perpendicular to the longitudinal axis of the fluid flow path, as taught by Day. Doing so would allow the seal to be used with a different valve disk shape, such as the one in Day which has a flat sealing surface, which is easier to produce.
Regarding claim 15 Simmons as modified teaches the invention as essentially claimed and further teaches wherein the surface (39) is a first surface (39), the second end including the second surface (38) substantially parallel to the first surface 39 (see Figure 2).
Regarding claim 16, Simmons as modified teaches the invention as essentially claimed and further teaches wherein the valve body (1) further includes a third surface (40), the third surface (40) substantially perpendicular to the first surface 39 (see Figure 2).
Regarding claim 17, Simmons as modified teaches the invention as essentially claimed and the combination further teaches wherein the third surface (40) defines a maximum distance over which the seal (28) can translate in the direction substantially perpendicular to the longitudinal axis (see Figure 2).
Regarding claim 18, Simmons as modified teaches the invention as essentially claimed and further teaches wherein the first and second protrusions (42, 41) retain the seal (28) within the circumferential cavity 11 (see Figure 2).
Regarding claim 19, Simmons as modified teaches the invention as essentially claimed and further teaches wherein the first protrusion (42) and the second protrusion (41) are substantially parallel (see Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753